637 N.W.2d 570 (2002)
In re Petition for DISCIPLINARY ACTION AGAINST Harold R. WINGERD, an Attorney at Law of the State of Minnesota.
No. C3-87-1683.
Supreme Court of Minnesota.
January 4, 2002.

ORDER
The Director of the Office of Lawyers Professional Responsibility and Harold R. Wingerd have entered into a stipulation for discipline following a referee hearing on the Director's petition for disciplinary action. The referee found that respondent committed professional misconduct warranting public discipline, namely, respondent (1) routinely failed to deposit unearned retainers into his trust account and failed to maintain the required trust account books and records in violation of Minn. R. Prof. Conduct 1.15(a)(2) and (e) and 8.4(c); (2) failed to timely file state and federal income tax returns and to timely file and pay employer withholding tax returns and unemployment returns in violation of Minn. R. Prof. Conduct 8.4(b) and (d); (3) neglected a dissolution matter allowing his client's spouse to obtain a default judgment against her in violation of Minn. R. Prof. Conduct 1.3.
The parties have entered into a stipulation in which they stipulate that the referee's findings of fact and conclusions of law are conclusive except as to Referee Finding No. 17, which the parties agree is not critical to the disposition of the matter. The parties recommend that the appropriate discipline is a six-month suspension from the practice of law as recommended by the referee. The parties also recommend that the suspension commence two weeks from the date of this court's order, and that reinstatement under Rule 18(a)-(e), Rules on Lawyers Professional Responsibility (RLPR) be conditioned on payment of costs and disbursements under Rule 24, RLPR, and compliance with Rule 26, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
IT IS HEREBY ORDERED that respondent Harold R. Wingerd is suspended from the practice of law for a period of six months, effective two weeks from the date of this order subject to the agreed-upon conditions set forth above. Respondent shall pay $900 in costs plus disbursements under Rule 24, RLPR.
BY THE COURT:
PAUL H. ANDERSON Associate Justice.